This day came the complainants aforesaid, by their attorney, and being heard, and all and singular the premises being seen and by the court fully understood, it seems to the court, that there is error in the record and proceedings of the decree aforesaid, in this, “ that the bill was taken pro confesso before the time allowed by law for the complainants to have put in their answers had elapsed.” Therefore, it is considered by the court, that the decree aforesaid be reversed, annulled, and set aside; that the cause be remanded to the court from whence it came for new proceedings to be had to commence at the filing of the bill, and that the complainants recover of the defendants their costs in this behalf expended, which is ordered to be certified to the said court.